Case 4:19-cv-00469-GKF-FHM Document 1 Filed in USDC ND/OK on 08/26/19 Page 1 of 1

JS 44 (Rev. 06/17) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor. supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS DEFENDANTS

Joshawa Cessor BOCC Tulsa County, Stanley Glanz, Vic Regalado & Armor
Correctional Health Services, Inc.
(b) County of Residence of First Listed Plaintiff County of Residence of First Listed Defendant _ Tulsa

(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S, PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(¢) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (If Known)
Brendan McHugh, P. O. Box 1392, Claremore, OK 74018 Joel L. Wohigemuth, Jo Lynn Jeter, Barrett L. Powers
Dana Jim, P. O. Box 1011, Vinita, OK 74301 Norman Wohlgemuth Chandler Jeter Barnett & Ray, 401 S. Boston
Ave, Suite 2900, Tulsa, OK 74103, 918-583-7571
Ii]. BASIS OF JURISDICTION (Place an “X” in One Box Only) II]. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plainuff
(For Diversity Cases Only) and One Box for Defendant)
O11 U.S. Government 2% 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 01 © 1 Incorporated or Principal Place go4 04
of Business In This State
0 2 US. Government 04 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place o5 085
Defendant (Indicate Citizenship of Parties in [tem ID) of Business In Another State
Citizen or Subject of a 03 O 3. Foreign Nation g6 O06
Foreign Country
IV. NATURE OF SUIT (Place an "x" in One Box Only) Click here for: Nature of Suit Code Descriptions
© 110 Insurance PERSONAL INJURY PERSONALINJURY {0 625 Drug Related Seizure © 422 Appeal 28 USC 158 0 375 False Claims Act
O 120 Marine 0 310 Airplane 0 365 Personal Injury - of Property 21 USC 881 [0 423 Withdrawal O 376 Qui Tam (31 USC
O 130 Miller Act 0 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
0 140 Negotiable Instrument Liability 0 367 Health Care/ O 400 State Reapportionment
© 150 Recovery of Overpayment | 320 Assault, Libel & Phannaceutical PROPERTY RIGHTS} 0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights O 430 Banks and Banking
0 151 Medicare Act @ 330 Federal Employers’ Product Liability 0 830 Patent G 450 Commerce
0 152 Recovery of Defaulted Liability O 368 Asbestos Personal O 835 Patent - Abbreviated © 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application [© 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability _— C840 Trademark Corrupt Organizations
1 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR” TSOCIAL SECURITY] 0 480 Consumer Credit
of Veteran’s Benefits 0 350 Motor Vehicle © 370 Other Fraud 6 710 Fair Labor Standards 0 86) HIA (1395ff) 0 490 Cable/Sat TV
0 160 Stockholders’ Suits 0 355 Motor Vehicle © 371 Truth in Lending Act O 862 Black Lung (923) 0 850 Securities/Commodities!
0 190 Other Contract Product Liability 0 380 Other Personal 0 720 Labor/Management O 863 DIWC/DIWW (405(g)) Exchange
G 195 Contract Product Liability | 360 Other Personal Property Damage Relations O #864 SSID Title XVI © 890 Other Statutory Actions
0 196 Franchise Injury O 385 Property Damage O6 740 Railway Labor Act 0 865 RSI (405(g)) © 891 Agricultural Acts
0 362 Personal Injury - Product Liability 0 751 Family and Medical 0 893 Environmental Matters
wes _Medical Malpractice Leave Act O 895 Freedom of Information
| REAL PROPERTY CIVIL RIGHTS ISONER PETITIONS _|0 790 Other Labor Litigation FEDERAL TAX SUITS Act
210 Land Condemnation && 440 Other Civil Rights Habeas Corpus: © 791 Employee Retirement C 870 Taxes (U.S. Plaintiff O 896 Arbitration
0 220 Foreclosure 0 44) Voting O 463 Alien Detainee Income Security Act or Defendant) O 899 Administrative Procedure
OF 230 Rent Lease & Ejectment 0 442 Employment 0 510 Motions to Vacate © 871 IRS—Third Party Act/Review or Appeal of
O 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 Agency Decision
O 245 Tort Product Liability Accommodations © 530 General © 950 Constitutionality of
© 290 All Other Real Property OG 445 Amer. w/Disabilities -] 0 535 Death Penalty IMMIGRATION State Statutes
Employment Other: © 462 Naturalization Application
0 446 Amer. w/Disabilities - | 540 Mandamus & Other [© 465 Other Immigration
Other 0 550 Civil Rights Actions
0 448 Education 0 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X" in One Box Only)
O1 Original {%2 Removed from O 3  Remanded from O 4 Reinstated or O 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -

(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
42 U.S.C. Section 1983
Brief description of cause:
Excessive use of force

VII. REQUESTED IN © CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: WYes No

VIII. RELATED CASE(S)

VI. CAUSE OF ACTION

 

(See instructions):

JUDGE DOCKET NUMBER

DE SEE OF ATTORNEY OF RECORD
(4 Nein
CY om

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

bs

 

 
